
	

114 HR 2147 IH: Woman on the Twenty Act
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2147
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2015
			Mrs. Beatty introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to convene a panel of citizens to make a recommendation to
			 the Secretary regarding featuring the likeness of a woman on the twenty
			 dollar bill, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Woman on the Twenty Act. 2.FindingsCongress finds the following:
 (1)In 1875, Congress adopted the dollar as the monetary unit of the United States. (2)In 1877, the Bureau of Engraving and Printing of the Department of the Treasury began printing all United States paper money.
 (3)The Federal Reserve Act of 1913 created the Federal Reserve as the Nation’s central bank and provided for a national banking system. The Board of Governors of the Federal Reserve System issued new paper money called Federal Reserve notes.
 (4)The Secretary of the Treasury usually selects the designs shown on Federal Reserve notes with the advice of the Bureau of Engraving and Printing.
 (5)United States Federal Reserve notes now in production bear the following portraits: (A)President George Washington on the $1 bill.
 (B)President Thomas Jefferson on the $2 bill. (C)President Abraham Lincoln on the $5 bill.
 (D)Alexander Hamilton on the $10 bill. (E)President Andrew Jackson on the $20 bill.
 (F)President Ulysses S. Grant on the $50 bill. (G)Benjamin Franklin on the $100 bill.
 (6)There are also several denominations of Federal Reserve notes that are no longer produced. These include the $500 bill with the portrait of President William McKinley, the $1,000 bill with a portrait of President Grover Cleveland, the $5,000 bill with a portrait of President James Madison, the $10,000 bill with a portrait of Salmon P. Chase, and the $100,000 bill with a portrait of President Woodrow Wilson.
 (7)However, since the first general circulation of paper money, no woman has ever held the honor of being featured on paper money.
			3.Citizens panel relating to the likeness of a woman to be included on the $20 Federal Reserve note
 (a)In generalThe Secretary of the Treasury shall convene a panel of private citizens of the United States— (1)to consider and analyze public input regarding suggestions for the likeness of a woman to appear on the $20 Federal Reserve note; and
 (2)to make recommendations to the Secretary based on such input. (b)ReportNot later than 6 months after receiving the recommendations described in subsection (a), the Secretary shall submit to Congress a report that includes such recommendations and a determination as to whether the likeness of a woman shall appear on the $20 Federal Reserve note.
			
